DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: items 41.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 10,476,142 (hereinafter, ‘142) in view of U.S. Patent Application Publication No. 2019/02781419 to Anton et al. (hereinafter, “Anton”). 
In regards to claim 1, U.S. Patent ‘142 discloses a radio frequency antenna comprising: a center antenna; a tube surrounding the center antenna; a mounting nut surrounding and slidable along the tube; an outer ferrule surrounding and slidable along the tube; an inner ferrule separate from the outer ferrule and surrounding and fixed to the tube. 
 U.S. Patent ‘142 does not recite: “and a mating nut secured to the mounting nut; wherein the threading of the mounting nut and the mating nut together results in the exertion of a first compressive force by the inner ferrule against the tube for sealing the inner ferrule and the tube and the exertion of a second compressive force of the inner ferrule against the mating nut for sealing the inner ferrule and the mating nut”.
However, Anton (Figure 11) teaches a radio frequency coaxial connector for antenna applications, comprising: a mating nut (2012) secured to the mounting nut (2016); wherein the threading of the mounting nut (2016) and the mating nut (2012) together results in the exertion of a first compressive force by the inner ferrule (compression type ferrules 2020, 2022) against the tube (T) for sealing the inner ferrule (2020/2022) and the tube (T) and the exertion of a second compressive force of the inner ferrule (2020/2022) against the mating nut (2012) for sealing the inner ferrule (2020/2022) and the mating nut (2012).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the compressive forces on the ferrules according to Anton to produce the claimed invention to seal and hold a conduit end such as a tube or pipe end so as to form a leak tight flow path from the conduit to another flow path. (Anton [0090])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 11 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. 2018/0175488 to Newman et al. (“Newman”), in view of U.S. Patent Application Publication No. 2019/02781419 to Anton et al. (hereinafter, “Anton”). 
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Newman discloses all the features of the claimed radio frequency antenna including the use of ferrules for coupling. Newman, however does not disclose  the functional language recited in the independent claims of the instant application. The functions are obvious over additional references disclosed before the effective filing date of this application. (Please see rejection below)
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Newman in figures 1-3 discloses a radio frequency antenna comprising: a center antenna (40); a tube (30) surrounding the center antenna (40); a mounting nut (60) surrounding and slidable along the tube (30, see para. 40); an outer ferrule (62) surrounding and slidable along the tube (30); an inner ferrule (70) separate from the outer ferrule (62) and surrounding and fixed to the tube (30). 
Newman does not disclose: and a mating nut secured to the mounting nut; wherein the threading of the mounting nut and the mating nut together results in the exertion of a first compressive force by the inner ferrule against the tube for sealing the inner ferrule and the tube and the exertion of a second compressive force of the inner ferrule against the mating nut for sealing the inner ferrule and the mating nut.
However, in the same field of coaxial connectors, Anton (figures 1 and 11) teaches a tube (T/24) surrounding the center conduit (C); a mounting nut (14/2016) surrounding and slidable along the tube (24); an outer ferrule (2020/2022) surrounding and slidable along the tube (T); an inner ferrule (2020/2022) separate from the outer ferrule and surrounding and fixed to the tube (T); and a mating nut (2012) secured to the mounting nut (2016); wherein the threading of the mounting nut (2016) and the mating nut (2012) together results in the exertion of a first compressive force by the inner ferrule (compression type ferrules 2020, 2022) against the tube (T) for sealing the inner ferrule (2020/2022) and the tube (T) and the exertion of a second compressive force of the inner ferrule (2020/2022) against the mating nut (2012) for sealing the inner ferrule (2020/2022) and the mating nut (2012).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Newman to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 7, Newman in figures 1-3 discloses a radio frequency antenna comprising: a center antenna (40); a tube (30) surrounding the center antenna (40); a mounting nut (60) surrounding and slidable along the tube (30, see para. 40); an outer ferrule (62) surrounding and slidable along the tube (30); an inner ferrule (70) separate from the outer ferrule (62) and surrounding and fixed to the tube (30). 
Newman does not disclose: and a mating nut secured to the mounting nut; wherein the threading of the mounting nut and the mating nut together wedges the inner and outer ferrules together and results in the exertion of a first compressive force by the inner ferrule against the tube for sealing the inner ferrule and the tube and the exertion of a second compressive force of the inner ferrule against the mating nut for sealing the inner ferrule and the mating nut.
However, in the same field of coaxial connectors, Anton (figures 1, 11 and 12) teaches an outer ferrule surrounding and slidable along the tube; an inner ferrule separate from the outer ferrule and surrounding and fixed to the tube (ferrules 2020/2022); and a mating nut (2012) secured to the mounting nut (2016); wherein the threading of the mounting nut and the mating nut (2012/2016) together wedges the inner and outer ferrules (2020/2022) together and results in the exertion of a first compressive force by the inner ferrule (2022/2020) against the tube (T) for sealing the inner ferrule (2022/2020) and the tube (T) and the exertion of a second compressive force of the inner ferrule (2020/2022) against the mating nut (2012) for sealing the inner ferrule (2020/2022) and the mating nut (2012).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Newman to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 11, Newman in figures 1-3 discloses a radio frequency antenna comprising: a center antenna (40); a tube (30) surrounding the center antenna (40); a mounting nut (60) surrounding and adapted for sliding movement relative to the tube (30, see para. 40); an outer ferrule (62) surrounding and adapted for sliding movement relative to the tube (30). 
Newman does not disclose: an inner ferrule separate from the outer ferrule and surrounding and fixed on the tube and including a collar extending into an end of the outer ferrule and a radial end face; and a mating nut secured to the mounting nut and including an interior shoulder; wherein the threading of the mounting nut and the mating nut together results in the exertion of a first compressive force by the inner ferrule against the tube for sealing the inner ferrule and the tube and the exertion of a second compressive force between the interior shoulder of the mating nut and the radial end face of the inner ferrule for sealing the inner ferrule and the mating nut.
However, in the same field of coaxial connectors, Anton (figures 1, 11 and 12) teaches an inner ferrule 3040 separate from the outer ferrule 3038 and surrounding and fixed on the tube (T) and including a collar extending into an end of the outer ferrule 3038 and a radial end face; and a mating nut (3012) secured to the mounting nut (3014) and including an interior shoulder; wherein the threading of the mounting nut and the mating nut (3012/3014) together results in the exertion of a first compressive force by the inner ferrule (3040) against the tube for sealing the inner ferrule (3040) and the tube and the exertion of a second compressive force between the interior shoulder of the mating nut (3012) and the radial end face of the inner ferrule (3040) for sealing the inner ferrule and the mating nut.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Newman to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)




Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,909,735 to Hessler, in view of U.S. Patent Application Publication No. 2019/02781419 to Anton et al. (hereinafter, “Anton”). 

Regarding claim 1, Hessler in figure  4 discloses a radio frequency antenna comprising: a center antenna (conductor  10); a tube (8) surrounding the center antenna (10); a mounting nut (threaded collar 20) surrounding and slidable along the tube (8); and a mating nut (bushing 21) secured to the mounting nut (20).
Hessler does not disclose: an outer ferrule surrounding and slidable along the tube; an inner ferrule separate from the outer ferrule and surrounding and fixed to the tube; and a mating nut secured to the mounting nut; wherein the threading of the mounting nut and the mating nut together results in the exertion of a first compressive force by the inner ferrule against the tube for sealing the inner ferrule and the tube and the exertion of a second compressive force of the inner ferrule against the mating nut for sealing the inner ferrule and the mating nut.
However, in the same field of coaxial connectors, Anton (figures 1 and 11) teaches a tube (T/24) surrounding the center conduit (C); a mounting nut (14/2016) surrounding and slidable along the tube (24); an outer ferrule (2020/2022) surrounding and slidable along the tube (T); an inner ferrule (2020/2022) separate from the outer ferrule and surrounding and fixed to the tube (T); and a mating nut (2012) secured to the mounting nut (2016); wherein the threading of the mounting nut (2016) and the mating nut (2012) together results in the exertion of a first compressive force by the inner ferrule (compression type ferrules 2020, 2022) against the tube (T) for sealing the inner ferrule (2020/2022) and the tube (T) and the exertion of a second compressive force of the inner ferrule (2020/2022) against the mating nut (2012) for sealing the inner ferrule (2020/2022) and the mating nut (2012).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 2, Hessler in view of Anton (Figure 11) teaches a device wherein the inner ferrule and the outer ferrule (220/2022) include respective camming surfaces abutted and wedged against each other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 3, Hessler in view of Anton (Figure 11) teaches a device wherein the inner ferrule (2022) includes an end with an exterior camming surface and the outer ferrule (2020) includes an end with an interior camming surface, the end of the inner ferrule extending into the end of the outer ferrule into a relationship with the respective exterior and interior camming surfaces abutted and wedged against each other. (See also Fig. 12)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 4, Hessler in view of Anton (Figure 11) teaches a device wherein the respective exterior and interior camming surfaces of the inner and outer ferrules (2020/2022) are angled. (see also Fig. 12)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 5, Hessler in view of Anton (Figure 12) teaches a device wherein the mating nut (3012) and the inner ferrule (3040) include respective interior and exterior radial faces abutted against each other, the threading of the mounting nut (3014) and the mating nut (3012) together results in the exertion of the second compressive force by the inner ferrule (3040) against the mating nut (3012) for providing the seal between the abutted interior and exterior radial faces of the mating nut (3012) and the inner ferrule (3040) respectively.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 6, Hessler in view of Anton (Figure 12) teaches a device wherein the mating nut (3012) includes an interior shoulder defining the radial end face of the inner ferrule (3040).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 7, Hessler in figure  4 discloses a radio frequency antenna comprising: a center antenna (conductor  10); a tube (8) surrounding the center antenna (10); a mounting nut (threaded collar 20) surrounding and slidable along the tube (8); and a mating nut (bushing 21) secured to the mounting nut (20).
Hessler does not disclose: an outer ferrule surrounding and slidable along the tube; an inner ferrule separate from the outer ferrule and surrounding and fixed to the tube; wherein the threading of the mounting nut and the mating nut together wedges the inner and outer ferrules together and results in the exertion of a first compressive force by the inner ferrule against the tube for sealing the inner ferrule and the tube and the exertion of a second compressive force of the inner ferrule against the mating nut for sealing the inner ferrule and the mating nut.
However, in the same field of coaxial connectors, Anton (figures 1, 11 and 12) teaches a tube (T/24) surrounding the center conduit (C); a mounting nut (14/2016) surrounding and slidable along the tube (24); an outer ferrule (2020/2022) surrounding and slidable along the tube (T); an inner ferrule (2020/2022) separate from the outer ferrule and surrounding and fixed to the tube (T); and a mating nut (2012) secured to the mounting nut (2016); wherein the threading of the mounting nut (2016) and the mating nut (2012) together wedges the inner and outer ferrules (2020/2022) together and results in the exertion of a first compressive force by the inner ferrule (compression type ferrules 2020, 2022) against the tube (T) for sealing the inner ferrule (2020/2022) and the tube (T) and the exertion of a second compressive force of the inner ferrule (2020/2022) against the mating nut (2012) for sealing the inner ferrule (2020/2022) and the mating nut (2012).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 8, Hessler in view of Anton (Figure 11) teaches a device wherein the inner and outer ferrules (220/2022) include respective abutting camming surfaces.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 9, Hessler in view of Anton (Figure 11) teaches a device wherein the inner ferrule (2022) includes an exterior camming surface and the outer ferrule (2020) includes an interior camming surface in abutting wedging relationship with the exterior camming surface of the inner ferrule (2022). (See also Fig. 12)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 10, Hessler in view of Anton (Figures 11 and 12) teaches a device wherein the inner ferrule (3040) includes a collar with the exterior camming surface and the outer ferrule (3038) includes an end with the interior camming surface, the collar of the inner ferrule extending into the end of the outer ferrule. (As evident in Figure 12)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 11, Hessler in figure 4 discloses a radio frequency antenna comprising: a center antenna (conductor  10); a tube (8) surrounding the center antenna (10); a mounting nut (threaded collar 20) surrounding and adapted for sliding movement relative to the tube (8); and a mating nut (bushing 21) secured to the mounting nut (20) and including an interior shoulder.
Hessler does not disclose: an outer ferrule surrounding and adapted for sliding movement relative to the tube; an inner ferrule separate from the outer ferrule and surrounding and fixed on the tube and including a collar extending into an end of the outer ferrule and a radial end face; wherein the threading of the mounting nut and the mating nut together results in the exertion of a first compressive force by the inner ferrule against the tube for sealing the inner ferrule and the tube and the exertion of a second compressive force between the interior shoulder of the mating nut and the radial end face of the inner ferrule for sealing the inner ferrule and the mating nut.
However, in the same field of coaxial connectors, Anton (figure 13) teaches an outer ferrule (3038) surrounding and adapted for sliding movement relative to the tube (C); an inner ferrule (3040) separate from the outer ferrule (3038) and surrounding and fixed on the tube (C) and including a collar extending into an end of the outer ferrule (3038) and a radial end face; and a mating nut (3012) secured to the mounting nut (3014) and including an interior shoulder; wherein the threading of the mounting nut and the mating nut (3012/3014) together results in the exertion of a first compressive force by the inner ferrule (3040) against the tube (C) for sealing the inner ferrule (3040) and the tube (T) and the exertion of a second compressive force between the interior shoulder of the mating nut (3012) and the radial end face of the inner ferrule (3040) for sealing the inner ferrule (3040) and the mating nut (3012).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)
 
Regarding claim 12, Hessler in view of Anton (Figures 11 and 12) teaches a device wherein the end of the outer ferrule (3038) includes an interior camming surface and the collar of the inner ferrule (3040) includes an exterior camming surface in abutting and wedging relationship with the interior camming surface of the outer ferrule (3038).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Regarding claim 13, Hessler in view of Anton (Figures 11 and 12) teaches wherein the respective interior and exterior camming surfaces of the outer and inner ferrules (3038/3040) are angled.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ferrules and compressive forces according to Anton in the antenna of Hessler to form the claimed invention in order to grip and optionally seal against the tube outer surface when threated. (Anton Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845